[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff, Sergio DeLisa, has not filed either exceptions, Practice Book § 439, or objection, Practice Book § 440, to the recommendation of the referee, Kenneth B. Povodator appointed pursuant to General Statutes § 52-434(a)(4) and Practice Book § 428.
Hence, the report of the attorney trial referee is accepted and judgment may enter as follows:
On Plaintiffs' Complaint:
CT Page 11339
Judgment is rendered in favor of defendant on the first and fourth counts;
Judgment is rendered in favor of plaintiff DeLisa on the second count, in the amount of $700.00;
Judgment is rendered in favor of plaintiff Rye Taxi, on the third court, in the amount of $2,250.00;
On Defendant's Counterclaim:
Judgment is rendered in favor of defendant on the first count, in the amount of $1,199.50, against plaintiff Rye Taxi;
Judgment is rendered in favor of plaintiffs on the second and third counts;
Plaintiff DeLisa is ordered to transfer title to the Mercedes vehicle to defendant upon receipt of final payment.
No interest is awarded to any party.
WILLIAM BURKE LEWIS, JUDGE